14 F.3d 593
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Shelby C. BUCHANAN, Plaintiff-Appellant,v.CONTEL TELEPHONE COMPANY;  Local Number 3673, CommunicationsWorkers of America AFL-CIO, Defendants-Appellees.

No. 93-2123.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 16, 1993.Decided Jan. 5, 1994.
Appeal from the United States District Court for the Western District of North Carolina, at Bryson City, No. CA-90-186-B-C;  Richard L. Voorhees, Chief Judge.


1
Shelby C. Buchanan, appellant pro se.


2
Randall David Avram, Hunton & Williams, Raleigh, NC and John David James, Smith, Follin & James, Greensboro, NC, for appellees.


3
W.D.N.C.


4
AFFIRMED.


5
Before HALL and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.

PER CURIAM:

6
Appellant appeals from the district court's order denying her Fed.R.Civ.P. 60(b) motion.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Buchanan v. Contel Telephone Co., No. CA-90-186-B-C (W.D.N.C. Aug. 19, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


7
AFFIRMED.